DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al. (20110210391) in view of Hisanaga (20070249142)
Regarding Claim 1, in Figs. 9-11  and paragraphs 0054-0072, Kitagawa et al. discloses a semiconductor device comprising: a substrate (element 31 in Fig. 10); a semiconductor layer (elements 34, 33, 32, 41 and 42 in Fig. 10) disposed on a main surface of the substrate; and a first main electrode 38 in Fig. 10 and a second main electrode 43 in Fig. 10, which are disposed on the substrate separately from each other with the semiconductor layer sandwiched therebetween and are individually end 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required electric field relaxation region in Kitagawa et al. as taught by Hisanaga in order to lower the on resistance and increase the withstand voltage. 
Regarding Claim 2, in Fig. 10 of Hisanaga, the electric field relaxation region 28c is disposed on a side surface of the column region 24c, the side surface facing the second main electrode S/D.  
Regarding Claim 3, in Fig. 10 of Hisanaga, the electric field relaxation region 28 is disposed on a side surface of the column region 24c, the side surface facing the drift region 22c in parallel to the current path.  
4838-1186-9400.1Atty. Dkt. No. 040302-1225 Regarding Claim 4, in paragraph 0064 of Kitagawa, impurity concentrations of the drift region and the column region 21 are set so that the drift region 32 and the column region are depleted by a depletion layer generated between the drift region and the column region in an off-state in which the main current is cut off.  
RegaRegarding Claim 5, in Fig. 11 of Hisanaga the electric field relaxation region 28c reaches the substrate.  
RegaRegarding Claim 6, in Fig. 10 of Kitagawa, the semiconductor layer includes a second conductivity-type well region 33 disposed between the drift region and the first main electrode and between the column region and the first main electrode.  
RRegarding Claim 7, in Fig. 10 of Kitagawa,  the semiconductor layer includes a first conductivity-type source region 34 disposed between the well region and the first main electrode and electrically connected to the first main electrode, wherein the semiconductor device further includes a control electrode 35 embedded in the semiconductor layer while facing the drift region, the well region and the source region with an insulating film interposed therebetween, and wherein the semiconductor device operates as a transistor that controls the main current by the control electrode.  
Regarding Claim 9, in Kitagawa Fig. 10, side surface of a groove 45 formed in the substrate, the drift region 32 and the column region 21 are arranged alternately with each other along a surface normal direction of the side surface of the groove.  

Regarding Claim 15, in in Figs. 9-11 and paragraphs 0054-0072, Kitagawa et al. discloses method for manufacturing a semiconductor device, the method comprising: forming a first conductivity-type (n) drift region element 32  in Fig. 10, on a main surface of a substrate element 31 in Fig. 10; forming a second conductivity-type (p) column region (element 21 in Fig. 10) inside the drift region, the column region extending in parallel to the drift region, and forming a first main electrode (element 38 in Fig. 10) and a second main electrode (element 43 in Fig. 10) separately from each other on the substrate along a direction where the drift region extends, the first main electrode and the second main electrode facing each other with the drift region and the column region interposed therebetween, wherein the drift region and the column region are formed by ion-implanting impurities into the substrate (see paragraphs 0061 and 0072 for ion implantation). Kitagawa et al. fails to disclose the required limitation where to form an electric field relaxation region in at least a part between the column region and the drift region, the electric field relaxation region -4- 4838-1186-9400.1Atty. Dkt. No. 040302-1225 being either a low-concentration region in which an impurity concentration is lower than in a same conductivity-type adjacent region or a non-doped region. However, Hisanaga discloses a semiconductor device where in Figs. 10 and 11, paragraphs 0004, 0011 and 0091-0095, particularly element 28c in Fig. 10, the required limitation of an electric field relaxation region that is disposed in at least a part between the drift region and the column region and is either a 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required electric field relaxation region in Kitagawa et al. as taught by Hisanaga in order to lower the on resistance and increase the withstand voltage. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al. (20110210391) in view of Hisanaga (20070249142) as applied above further in view of Miyajima (20080173935)
Regarding Claim 8, Kitagawa et al. and Hisanaga combination discloses everything except to disclose the limitation where an electric field relaxation electrode disposed so as to cover at least a part of a region where the drift region and the column region face each other and electrically connected to the first main electrode or the second main electrode.  However, Miyajima discloses a semiconductor device where in Fig. 3, as element 18, the required field relaxation electrode is disclosed.
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required electric field relaxation electrode in Kitagawa et a. and Hisanaga combination as taught by Miyajima in order to achieve high breakdown voltage. 
Claim 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al. (20110210391) in view of Hisanaga (20070249142) as applied above further in view of Takeuchi (20150115286)
Regarding Claim 11, Kitagawa et al. and Hisanaga combination discloses everything except to disclose the limitation where the semiconductor layer of wide bandgap.  However, Takeuchi discloses a semiconductor device where in Fig. 2 the required semiconductor layer 1 and 2 of SiC is disclosed.
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required wide bandgap semiconductor layer in Kitagawa et a. and Hisanaga combination as taught by Takeuchi in order to have high voltage/high power semiconductor device. 
Regarding Claim 13, in Takeuchi, the substrate is a semi-insulating substrate or an insulating substrate (SiC).  
Regarding Claim 14, in Takeuchi, the substrate is a silicon carbide substrate.  
Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al. (20110210391) in view of Hisanaga (20070249142) as applied above further in view of Kishimoto (20060256487)
Regarding Claim 12, Kitagawa et al. and Hisanaga combination discloses everything except to disclose the limitation where the same material used for the semiconductor regions.  However, Kishimoto discloses a semiconductor device where in Fig. 16 the same material limitation is disclosed. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required same material configuration in Kitagawa et a. and Hisanaga combination as taught by Kishimoto in order to have high breakdown voltage superjunction device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.